NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 4, 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a refrigeration cycle apparatus comprising the unit including a first compartment in which the compressor is disposed and a second compartment in which the pressure reducing device is disposed, and 2Serial No. 17/040,820Attorney Docket No. 129A_931_TN the condenser being disposed between the first compartment and the second compartment in the unit. the evaporator being disposed between the first compartment and the second compartment in the unit. 5Serial No. 17/040,820Attorney Docket No. 129A_931_TNthe refrigerant inlet of the evaporator is an end portion of a refrigerant inlet of the flat tube, and the refrigerant outlet of the evaporator is an end portion of a refrigerant outlet of the flat tube. the refrigerant inlet of the condenser is an end portion of a refrigerant inlet of the flat tube, and the refrigerant outlet of the condenser is an end portion of a refrigerant outlet of the flat tube.
The closest prior art references are: Lehmann (5,839,295) & Manole (2006/0042274 A1):
Lehmann discloses a refrigeration cycle apparatus comprising a refrigerant circuit including a compressor, a condenser, a pressure reducing device, and an evaporator connected by a refrigerant pipe, a refrigerant being used as refrigerant circulating in the refrigerant circuit, the compressor, the condenser, and the pressure reducing device being accommodated in a unit, the condenser being disposed in the unit in such a manner that a linear distance between a refrigerant outlet of the condenser and a refrigerant inlet of the pressure reducing device is shorter than a linear distance between a refrigerant inlet of the condenser and the refrigerant inlet of the pressure reducing device, 
Further, Manole teaches a refrigerant having flammability being used as refrigerant circulating in the refrigerant circuit,
However, Lehmann in view of Manole do not disclose the unit including a first compartment in which the compressor is disposed and a second compartment in which the pressure reducing device is disposed, and 2Serial No. 17/040,820Attorney Docket No. 129A_931_TN the condenser being disposed between the first compartment and the second compartment in the unit. the evaporator being disposed between the first compartment and the second compartment in the unit. 5Serial No. 17/040,820Attorney Docket No. 129A_931_TNthe refrigerant inlet of the evaporator is an end portion of a refrigerant inlet of the flat tube, and the refrigerant outlet of the evaporator is an end portion of a refrigerant outlet of the flat tube. the refrigerant inlet of the condenser is an end portion of a refrigerant inlet of the flat tube, and the refrigerant outlet of the condenser is an end portion of a refrigerant outlet of the flat tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763